Citation Nr: 0915472	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-32 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for malignant hidradenoma, 
to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1968 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, and issued by the RO in Anchorage, 
Alaska.  The Veteran's disagreement with the denial of 
service connection for malignant hidradenoma led to this 
appeal.

The Veteran testified before the undersigned Veterans Law 
Judge in May 2008.  A copy of the transcript of this hearing 
has been associated with the claims file.

In January 2009, the Board sought an opinion from the 
Veterans Health Administration (VHA).  See 38 C.F.R. § 
20.901.  Pursuant to this request, the Board received the VHA 
opinion dated in March 2009 and it is associated with the 
claims file.

As outlined below, the specialist, in the March 2009 VHA 
opinion, indicated that there is conflicting evidence of 
record regarding whether the Veteran had a second rare 
cancer, this one located on the face and indentified in some 
records a basal cell carcinoma.  Based on the specialist's 
comments in regard to this second cancer, the Board finds 
that the RO should clarify whether the Veteran desires to 
file for service connection for this second cancer, and take 
all appropriate action based upon the results of this 
clarification.


FINDING OF FACT

1.  The Veteran had active duty in Vietnam; accordingly, it 
is presumed that he was exposed to herbicide agents during 
that time, to include Agent Orange. 

2.  The medical evidence shows a current diagnosis of 
malignant hidradenoma; while such cancer was first shown many 
years after service and is not a one of the diseases that is 
presumed to be related to herbicide exposure under the 
applicable VA regulation; with consideration of a recent VA 
medical opinion, the evidence is at least in equipoise 
regarding whether the Veteran's malignant hidradenoma is 
causally linked to his in-service exposure to Agent Orange.




CONCLUSION OF LAW

Service connection for malignant hidradenoma is warranted.  
38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection on appeal.  
Therefore, no further development is needed with respect to 
this claim.



Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served at least 90 days during a period of 
war or after December 31, 1946, and certain chronic diseases, 
to include a malignant tumor becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease will be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Malignant 
hidradenoma is not listed among the diseases.

The listed diseases which are provided presumptive service 
connection include: chloracne or other acneform disease 
consistent with chloracne; Type II diabetes, Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The regulations provide a list of 
disabilities considered soft tissue sarcomas.  Presumptive 
service connection for these disorders as a result of Agent 
Orange exposure is warranted if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  See Brock v. 
Brown, 10 Vet. App. 155 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran has contended that he developed malignant 
hidradenoma that is causally linked to exposure to herbicides 
during active service in the Republic of Vietnam.  The claims 
file contains medical evidence, to include an October 2005 
private pathology report, which indicates that the Veteran 
had been diagnosed as having malignant hidradenoma.  The 
October 2005 record documents an excision of the cancer from 
the left paraspinal area.  

As noted in the VHA request, the Veteran served in the 
Republic of Vietnam from January 1970 to November 1970.  

The claims file also included a letter from the Veteran's 
sister.  The letter indicates that she is medically trained.  
She indicated that only 14 cases of the Veteran's cancer had 
been reported in the last 77 years.  She provided statistics 
regarding the causes of death of 22 family members to 
demonstrate that there was no family history of any type of 
carcinoma.

In a January 2009 request for a Veterans Health 
Administration (VHA) medical opinion, the Board requested 
that a specialist in dermatology address whether the 
Veteran's malignant hidradenoma was a soft tissue sarcoma and 
if not whether such disease is etiologically related to his 
presumed exposure to herbicide agents.

The Board has received a response, dated in March 2009.  The 
physician noted that she had board certifications in 
dermatology and internal medicine.  She reported review of 
the claims file and the applicable literature.  To the 
question of whether the malignant hidradenoma was a soft 
tissue sarcoma, the dermatologist's response was an 
unequivocal "no" and she provided a rationale for that 
finding.

In response to the question of whether the Veteran's 
malignant hidradenoma was due to his in-service exposure to 
herbicides, the specialist responded that the answer was less 
straightforward.  She wrote that the cancer in question was a 
"very uncommon tumor whose cause is unknown to medical 
science in 2009."  Therefore, the dermatologist indicated 
that she could not rely on established medical fact to 
determine "beyond a doubt whether this tumor was caused by 
the Veteran's exposure to Agent Orange."  She continued, 
however, to find that it was as likely as not that the tumor 
was related to the Veteran's exposure to Agent Orange during 
service.  As explained below, the physician provided a 
thorough rationale for this finding.

In the March 2009 VHA opinion, the dermatologist supported 
her opinion linking the Veteran's malignant hidradenoma to 
in-service Agent Orange exposure by noting multiple factors.  
First, she wrote that it was a very uncommon tumor that 
occurred in a person with known exposure to a carcinogen.  
She found that this exposure was "a reasonable explanation 
as to why this particular person developed this particular 
rare tumor."  Second, the Veteran developed the cancer in an 
uncommon area of the body.  The dermatologist found, in 
essence, that the back could have been exposed for a 
prolonged period of time when Agent Orange soaked the 
Veteran's uniform.  Third, she asserted that the location of 
the tumor was in the same area as many of the soft tissue 
sarcomas provided presumptive service connection.  The 
specialist indicated that it was reasonable to conclude that 
exposure to Agent Orange was as least as great in the sweat 
gland as the surrounding tissues, if not more so.  Fourth, 
she noted that this was no family history of the cancer.  
Fifth, the VA dermatologist pointed out that there was a 
question as to whether the Veteran had a second rare cancer - 
this one located on the face.  She opined that the two rare 
tumors (in a person with known exposure to a carcinogenic 
material) were as likely as not related to that exposure.  
The physician documented the conflicting evidence regarding 
what cancer was found on the Veteran's face.  Sixth, she 
cited evidence to support the determination that other tumors 
of the skin may be associated with herbicide exposure.  

Further, the VHA dermatologist wrote that the only evidence 
against the Veteran's legally presumed exposure being the 
cause of the malignant hidradenoma was that there have not 
been large numbers of this tumor found in the veteran 
population known to be exposed to Agent Orange.  She 
proceeded to detail why this was not a valid argument in this 
case.  In conclusion, the specialist wrote that the malignant 
hidradenoma was a rare cancer of the adnexal structures and 
the cause is unknown.  She again noted that he may have also 
had a rare tumor of the face and that  "[a]lthough medical 
science in 2009 cannot absolutely prove an association, it is 
my medical opinion that the Veteran's chemical exposure 
during the time of his service is as likely as not to be a 
causative factor in the development of his malignant 
hidradenoma."

Analysis

The Board finds that service connection is warranted for the 
Veteran's malignant hidradenoma in the back region.  

The evidence of record documents that the Veteran was treated 
for malignant hidradenoma.  Based on his service in the 
Republic of Veteran, he is presumed to have been exposed to 
herbicide agents, such as Agent Orange.  The claim was 
previously denied upon the basis that the malignant 
hidradenoma is not listed as a disease provided presumptive 
service connection based on presumed herbicide agent 
exposure.  

Although malignant hidradenoma is not on the list of diseases 
that are presumed to be due to exposure to herbicides by VA 
regulation (see 38 C.F.R. § 3.309(e)), such does not preclude 
service connection when there is competent evidence that 
links the cancer to the legally presumed exposure to 
herbicides.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Pursuant to the VHA request, the claims file now 
contains a competent opinion that the malignant hidradenoma 
is as least as likely as not due to the exposure to Agent 
Orange.  The opinion is supported by a rationale with 
citation to the clinical record.  Thus, the record contains 
ample medical evidence of a diagnosis of the cancer, and with 
consideration of the doctrine of reasonable doubt (see 
38 U.S.C.A. § 5107(b)), the only medical opinion that 
addresses the question of a nexus to service supports the 
claim that the Veteran's malignant hidradenoma is causally 
linked to in-service exposure to Agent Orange.  The elements 
of the claim for service connection are therefore satisfied.

In view of the foregoing, the Board finds that service 
connection for malignant hidradenoma is warranted.


ORDER

Service connection for malignant hidradenoma is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


